Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  September 9, 2014                                                                    Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  149692 & (26)                                                                        Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  WILLIAM DURST,                                                                    Bridget M. McCormack
           Plaintiff-Appellee,                                                            David F. Viviano,
                                                                                                        Justices
                                                              SC: 149692
  v                                                           COA: 312898
                                                              Oakland CC: 2014-138650-NH
  FARID FATA, M.D., and MICHIGAN
  HEMATOLOGY ONCOLOGY, P.C.,
           Defendants-Appellants,
  and

  CRITTENDON CANCER CENTER, ELAYNE
  ARTERBERY, M.D., and MICHIGAN
  RADIATION ASSOCIATES, P.L.L.C.,
             Defendants.
  ________________________________________/

         On order of the Chief Justice, the stipulation to dismiss the application for leave to
  appeal is GRANTED. The dismissal is with prejudice and without costs to any party.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             September 9, 2014